(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
*955Por cuaNto, la transcripción de los autos quedó radicada en la secretaría de esta Corte Suprema el 14 de octubre de 1929 y el apelante no lia archivado su alegato,
Por tanto, habiendo en consideración lo dispuesto en la regla 42 del reglamento de este tribunal, se declara con lugar la moción de la parte apelada de 28 de octubre último, vista sin asistencia de las partes, el 25 de noviembre actual, y en su consecuencia se desestima, por abandono, el recurso.